DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The restriction requirement between groups I and II has been reconsidered and is withdrawn. Accordingly claims 1-8 are examined herein on the merits. 

Specification
The use of the term TaKaRa [043], Shanghi Sunny [044], NCBI [045], which is a trade name or a mark used in commerce, has been noted in this application. The above examples may not an exhaustive list. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites components and contents”, this is redundant. Examiner recommends removing either “components” OR “contents” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more for the reasons discussed below.
Analysis
Claim 1 is rejected under 35 U.S.C. 101 because:
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Claim 1 recites a Geomyces strain without significantly more. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claims recites Geomyces. Because Geomyces are made of matter, Geomyces are a composition of matter. Thus, the claim is to composition of matter, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claim recites Geomyces which is a nature-based product limitation. Because claim 1 recites a nature-based product Geomyces, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here the closest naturally occurring counterpart is naturally occurring Geomyces which is a product of nature exception. Furthermore, instant application specification [15] states that the ST2 strain of Geomyces was isolated from a soil sample. This ST2 strain is naturally capable of producing both red and yellow pigment without any mutagenesis as evidenced by instant application specification embodiments 1, 2, and 4. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. There 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with Step 2A prong 2, there are no additional elements recited in claim 1.  (Step 2B: NO). 
Claim 1 is not eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 1 recites a strain of Geomyces that can produce red and yellow pigment. Under broadest reasonable interpretation, this could be a naturally occurring strain or a mutated strain. No disclosure in the specification speaks to the compound that is responsible for creating the yellow or red pigment or the mechanism of secretion.  Nengfei (CN 104804007 A publication date: 07/2015) discloses a compound responsible for a pigment that is produced by a naturally occuring Geomyces, but the prior art as a whole fails to teach the mechanism for pigment production within the cell or the compounds responsible for the yellow or red pigment.  Nengfei fails to disclose the color of the pigment. 
Nengfei uses the Geomyces grown in a potato nutrient broth followed by collection and concentration of the pigment (p3 lines 9-19). The Geomyces used by Nengfei is a non-mutated strain. 
Campbell (Campbell, ColinK. ;Johnson, Elizabeth M.; Warnock, David W. (2013) .Identification of Pathogenic Fungi (Year:2013) shows that separate strains of Geomyces can produce yellow or red but not in combination (p82).   
The claim also defines the strain of Geomyces that is defined by its function, the ability to create the yellow and red pigment. To one of ordinary skill in the art this function can be created in several ways, finding a naturally occurring strain, or mutation in a random or targeted way to yield this function, or selection of naturally occurring mutants over time. The written 

Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ novel biological materials, a Geomyces strain capable of producing both yellow and red pigment. Nengfei (CN 104804007 A publication date: 07/2015) discloses a compound responsible for a pigment that is produced by a naturally occurring Geomyces, but the prior art as a whole fails to teach the mechanism for pigment production within the cell or the compounds responsible for the yellow or red pigment.  Nengfei fails to disclose the color of the pigment. Campbell (Campbell, ColinK. ;Johnson, Elizabeth M.; Warnock, David W. (2013) .Identification of Pathogenic Fungi (Year:2013) shows that separate strains of Geomyces can produce yellow or red but not in combination (p82). No disclosure of a Geomyces strain with the ability to produce both yellow and red has been made in the prior art. Instant specification states that strain ST2 with the ability to produce both yellow and red pigment (embodiments 2-4). Instant specification [15] indicates that ST2 was isolated from a soil sample from Antarctic soil, and thus would not be readily accessible to the public. Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  

(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the 
	

Claims 2-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ novel biological materials, a mutated form of a naturally occurring Geomyces strain ST2 termed CCTCC NO: M2019086 (embodiment 5).  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public. Instant specification reveals that the biological deposit was made via ARTP mutagenesis which is a random method ([15, 74]). Applicant further states that the workload of screening is huge and the possibility that a mutation cannot be achieved exists ([74]). The specification does not provide enough details on the structure of the pigments or the genetic differences between the naturally occurring Geomyces and the claimed mutated Geomyces. Specification does show differences in the ITS DNA region between two naturally isolated Geomyces strains, ST2 and wnf-15A. Instant specification discloses that ST2 was subjected to ARTP mutagenesis to yield the strain claimed in claim 2 (embodiment 5). No genetic information is provided for the mutated ST2 strain. Thus it would be unclear to the public how to recreate the claimed strain. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
Geomyces CCTCC NO: M2019086, but there is no indication in the specification as to public availability.  
See above deposit rejection of claim 1 for details regarding making the deposit publically available for the duration of the patent term. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 recites the limitation "the application" and “the fermentation production”. Claims 3 and 8 depend on claim 1 and 2, and there is no recitation of an application or fermentation production in claim 1 or 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites a fermentation method, but there are no steps recited in claim 4.
Claim 5 recites the limitation "the fermentation method" and then recites both a flask-shaking fermenter and a fermenter fermentation and it is unclear which fermentation method is “the fermentation method”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the culture medium". There is no reference to a culture medium in any of the claims that claim 6 depends from.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 lists specific temperatures and durations for “the fermentation method” but claim 5 recites two different fermentation methods. It is unclear if the temperatures and durations in claim 7 only apply to one of the two fermentation methods in claim 5 or if the temperatures and durations apply to both listed fermentation methods. 
	


Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOGAN KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636